Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 11, 2022.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00142-CV



                              IN RE U. L., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              507th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-53465

                         MEMORANDUM OPINION

      On March 3, 2022, relator U.L., mother in the underlying matter, filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Jim Evans, presiding judge of the 507th District Court of Harris
County, to vacate the trial court’s February 1, 2022, temporary orders in a suit to
modify parent-child relationship.
      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                        2